We reject the defendant’s contention that he was denied a fundamental right to be present at all material stages of the trial by his exclusion from numerous sidebar discussions with prospective jurors during voir dire (see, People v Antommarchi, 80 NY2d 247; People v Sloan, 79 NY2d 386). The defendant knowingly, voluntarily, and intelligently waived his right to be present when, prior to the commencement of voir dire, his trial counsel informed the court, in the defendant’s presence, that he had discussed the matter with the defendant and that the defendant agreed to waive his right to be present (see, People v Ming Yuen, 222 AD2d 613; People v Stokes, 216 AD2d 337; People v Spruill, 212 AD2d 381; People v Perez, 196 AD2d 781; *714see also, People v Underwood, 201 AD2d 597). Mangano, P. J., Miller, Altman and Friedmann, JJ., concur.